Per Curiam.
Original application for an alternative writ of prohibition to restrain the District Court in and for the County of Cascade, and the Honorable C. F. Holt, a judge thereof, from proceeding with the trial of three criminal causes bearing district court numbers 4321, 4323 and 4325, respectively and each entitled The State of Montana v. Albert L. Smith, defendant, said defendant being the relator herein, now pending, at issue and set for trial in said court.
Per Curiam. It is ordered that the writ be denied and the proceeding dismissed for the reason that it has long been the established law of this state that a defendant in a criminal case has no right to file an affidavit disqualifying a district judge presiding in such criminal cause for imputed bias or prejudice under the provisions of subdivision 4, section 93-901, R.C.M. 1947, or any other provision of the codes. See State ex rel. Dunn v. District Court, 55 Mont. 618, 185 Pac. 774; State ex rel. Houston v. District Court, 61 Mont. 558, 202 Pac. 756.
Preceedings dismissed.